Per Curiam.

It has been the uniform practice in this Court, for a great many years, instead of issuing a scire fa-cias quart execulionem non, according to the English practice, to enter a rule, on the return of the writ of error, that the plaintiff in error'assign errors in twenty days, or that his default be entered. The defendant in error gives notice to the plaintiff in error, that the writ has been returned and filed, and that thereupon a rule has been entered, that the plaintiff in error assign errors, &c. This notice must be served on the plaintiff in error, or his attorney. . This we *510consider to be the settled and established practice of this Court; and there has, therefore, been no irregularity on the part of the defendant in error. But as there appears to have been a misunderstanding as to the practice, we shall grant the motion to set aside the default, without costs.
Motion granted accordingly.